DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 are pending in the current application and claims 16-20 are withdrawn as directed to a non-elected invention leaving claims 1-15 examined below.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on February 2, 2022 is acknowledged.  The traversal is on the grounds that the claims are connected in design, operation and effect and that there would be no serious search burden on the Examiner as the search of one group would overlap with the other. This is not found persuasive because it was established in the restriction requirement mailed December 10, 2021 that the inventions were independent or distinct as the method could be used to form a materially different part, such as one with an equilibrium phase microstructure. Further, there is a difference in the scope of search between these groups as the determination of patentability of a product is not based upon the manipulations of the recited steps, but upon the structure implied by the steps, see MPEP 2113(I). While the method claims are limited to additive manufacturing processes, the product claims would not be so limited and a search would need to be conducted across all products that would have at least one non-equilibrium phase. Therefore a serious search burden exists as different classifications as well as different keyword search strategies would be necessary to account for the difference in scope of the claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. February 2, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a pre-alloyed powder comprising Al, 4.0 to 20 wt% Fe, and 1.0 to 10.0 wt% Mo to achieve a finished part with a microstructure with at least one non-equilibrium phase, does not reasonably provide enablement for all potential combinations of compositions to achieve at least one non-equilibrium phase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 
The broadest reasonable interpretation of claim 1 encompasses all alloy compositions that form at least one non-equilibrium phase. The specification discloses sufficient information for one of ordinary skill in the art to form a finished part with at least one non-equilibrium phase using a pre-alloyed powder comprising Al, 4.0 to 20 wt% Fe, and 1.0 to 10.0 wt% Mo.  However, the specification does not provide direction on how to select other compositions that are capable of forming non-equilibrium phases. While the specification notes in paragraph [0039] that other alloy systems that work include Al-Fe-Zr pre-alloyed powders, Al-Fe-Hf pre-alloyed powders and Al-Fe-Nb pre-alloyed powders, this does not provide direction to a person of ordinary skill on how to select the amounts and other elements necessary to form a non-equilibrium phase. The microstructure for an additively manufactured part is going to be a function of the composition of the raw materials melted as well as the cooling rate used to solidify the molten pool. Thus, the 
At the time of filing, the state of the art was such that non-equilibrium phases are known, but they are dependent upon both the composition as well as the cooling rate to form these microstructures.  Thus, the disclosed singular example using a composition comprising Al, 4.0 to 20 wt% Fe, and 1.0 to 10.0 wt% Mo and exemplary cooling rates of 104 degrees centigrade per second (oC/s) to 107 oC/s in paragraph [0028] of the specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s) as they would have to experiment with innumerable different combinations of elements as well as different cooling rates to achieve non-equilibrium phases. Claims 2-7 and 10-15 are also rejected as they depend from claim 1 and do not solve the above issue. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rapidly” in “rapidly solidifying” in claim 1 is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While rapid solidification is discussed in relation to cooling rates that are “For example,… 104 degrees centigrade per second (oC/s) to 107 oC/s”, as this is provided as an example, this does not explain what differentiates rapid from normal solidification. Claims 2-15 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 8 and 9 recite the limitation “about” with respect to the compositional amounts of Fe and Mo. It is not clear from this recitation what the scope of the relative term “about” encompasses. Neither the claim nor the specification defines about nor provides teachings that would enable a person of ordinary skill to determine what scope this would encompass. 
This is confusion is further exacerbated by the use of “between” in conjunction with “about” to define these compositional ranges. A range that is “between” two numbers would not include the numbers at the end of the range, but the addition of “about” makes it unclear whether a range between 4 to 20% includes the ends of those ranges or not.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0138400 A1 of Karabin as cited in the IDS dated December 17, 2019.
As to claims 1 and 3, Karabin discloses a process of selective laser melting where powders are selectively heated above the liquidus temperature of the alloy to form a molten pool (Karabin, paragraph [0017]), thereby meeting the limitation of melting and the claim 3 limitation of selective laser melting. It is not clear what is meant by rapidly solidifying, see 112(b) rejection above. For the purposes of applying prior art, Karabin’s disclosure that this process is followed 2Cu precipitates may be in the non-equilibrium (coherent) state (Karabin, paragraph [0010]), meeting the limitation of a non-equilibrium phase is formed. 

As to claim 2, Karabin discloses where bodies are produced via additive manufacturing techniques such as selective laser melting (SLM) (Karabin, paragraph [0017]), meeting the limitation as additive manufacturing is a near net shaping process. However, Karabin does not explicitly state that a matrix of the microstructure is a non-equilibrium phase that is retained after finishing the near-net shaped metal part.
However, as noted above in the rejection of claim 1, Karabin discloses the claimed method steps of producing a near-net shaped part. Further, the microstructure of an additively manufactured part will be a function of the cooling rate. Applicant notes in paragraph [0028] of the specification that “For example, cooling rates for the solidification of the metal powder having been melted by the laser beam range from 104 degrees centigrade per second (oC/s) to 107 oC/s. In comparison, Karabin discloses that the cooling rate can vary from at least 1000 oC (103 oC/s)per second to at least 1,000,000° C per second  As Karabin discloses a substantially identical process of making a near-net shaped metal part, a person of ordinary skill would expect these finished parts to exhibit the same properties.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).

As to claims 4-6, Karabin does not explicitly disclose where the average dendrite arm spacing is less than 1.0 μm, less than 0.5 μm, nor where the microstructure is devoid of a stable intermetallic phase. 
However, as noted in the rejections of claims 1 and 2 above, Karabin discloses a substantially identical process of making a near-net shaped metal part, and as such a person of ordinary skill would expect these finished parts to exhibit the same properties.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karabin.
As to claims 7-9, Karabin discloses that the particles for the powder to be used in the additive manufacturing may be obtained or formed via any suitable method (Karabin, paragraph [0019]). Karabin discloses both where discrete and different particles for each of Al, Fe, V, Si, and Cu are used as well as generally homogenous particles are used, where the particles generally comprise all of Al, Fe, V, Si, and Cu (Karabin, paragraph [0019]) meeting the limitation of pre-alloyed particles as the where the particles comprise all of the components in a homogeneous manner would be a pre-alloyed powder.
Karabin discloses the composition in comparison to the claims as shown in Table A below. 
Table A
Element
Claims 7-8
Claim 9
Karabin (claim 1 unless otherwise noted)
Al
Claim 7: Al
Claim 8: comprise Al
Comprise Al
Balance 
Fe
Claim 7: Fe
Claim 8: between about 4 wt% to about 20 wt%
About 8.0 wt%
From 3 to 12 wt%
Mo
Claim 7: Mo
Claim 8: between about 1 wt% to about 10 wt%
About 2.0 wt%
Up to about 5 wt% partially substituting for iron (paragraph [0022])

	Thus, Karabin discloses a powder composition comprising Al, meeting the claim limitations, as well as overlapping ranges for Fe and Mo. Karabin discloses that this alloy retains its strength in elevated temperature applications across these ranges (Karabin, paragraph [0003]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the retention of strength in elevated temperature applications throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

	As to claims 10-12, Karabin does not explicitly disclose where the average dendrite arm spacing is less than 1.0 μm, less than 0.5 μm, or less than 0.25 μm.
However, as noted in the rejections of claims 1 and 2 above, Karabin discloses a substantially identical process of making a near-net shaped metal part, and as such a person of ordinary skill would expect these finished parts to exhibit the same properties.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).

claims 13-15, Karabin does not explicitly disclose where the finished part comprises at least one of an ultimate tensile strength greater than 300, 350, or 400 MPa at 3000C and an ultimate tensile strength greater than 250, 300, or 350 MPa at 3500C.
Karabin discloses that this alloy retains its strength in elevated temperature applications across these ranges (Karabin, paragraph [0003]). Further, as noted in the rejections of claims 1 and 2 above, Karabin discloses a substantially identical process of making a near-net shaped metal part, and as such a person of ordinary skill would expect these finished parts to exhibit the same properties.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733